 



Exhibit 10.1
AMENDMENT NO. 1 TO
CONSULTING AND NON-COMPETITION AGREEMENT
     This AMENDMENT NO. 1 TO CONSULTING AND NON-COMPETITION AGREEMENT (this
“Amendment”), dated November ___, 2006, is made by and between Western Refining,
Inc., a Delaware corporation (the “Company”), and Fred L. Holliger
(“Consultant”). Capitalized terms used but not defined in this Amendment shall
have the same meanings therefore as set forth in the Consulting Agreement (as
defined below).
RECITALS
     WHEREAS, the Company and Consultant entered into that certain Consulting
and Non-Competition Agreement, dated as of August 26, 2006 (the “Consulting
Agreement”); and
     WHEREAS, the parties to the Consulting Agreement desire to amend certain
provisions thereof as set forth in this Amendment;
     NOW, THEREFORE, in consideration of the foregoing, and of the
representations, warranties, covenants and agreements contained herein, the
parties agree as follows:
          1. Amendments.
     (a) Services. Section 2.2(b) of the Consulting Agreement is hereby amended
to read in its entirety as follows: “Consultant shall be available to render the
Services to the Company for not more than forty (40) hours during any month
during the first year of the Consulting Period, not more than thirty (30) hours
during any month during the second year of the Consulting Period, and not more
than twenty (20) hours during any month during the remainder of the Consulting
Period.”
     (b) No Aircraft Allowance. Section 2.5 of the Consulting Agreement is
hereby deleted in its entirety.
     (c) Annual Compensation. Section 5.1 of the Consulting Agreement is hereby
amended by replacing the “$730,000” Consulting Payment set forth therein with
the following amount: “$440,000.”
          2. Continued Effectiveness of Consulting Agreement. Except as
specifically amended by this Amendment, the Consulting Agreement shall continue
in full force and effect in accordance with the provisions thereof as in
existence on the date hereof and is hereby ratified and confirmed in all
respects.
          3. Entire Agreement. This Amendment and the Consulting Agreement
constitute the entire agreement of the parties with regard to the subject matter
hereof and thereof and contain all of the covenants, promises, representations,
warranties and agreements between the parties with respect to such subject
matter. Any modification of this Amendment will be effective only if it is in
writing and signed by the party to be charged.

2



--------------------------------------------------------------------------------



 



          4. Applicable Law; Jurisdiction. This Amendment is entered into under,
and shall be governed for all purposes by, the laws of the State of Arizona,
without reference to its choice of law provisions. The parties agree that any
disputes arising out of or related in any way to this Amendment, including a
breach of this Amendment, shall be filed exclusively in the state or federal
courts in Maricopa County, Arizona. The parties consent and agree to the
jurisdiction of the Arizona courts. Neither party will argue or contend that it
is not subject to the jurisdiction of the Arizona courts or that venue in
Maricopa County, Arizona, is improper. The parties understand that they are
giving up valuable legal rights under this provision, and that they voluntarily
and knowingly waive those rights.
          5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same agreement.
          6. Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
          7. Severability. Any provision in this Amendment which is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date set forth above.

     
 
  THE COMPANY:
 
   
 
  Western Refining, Inc.
 
   
 
  By: /s/ Paul L. Foster
 
  Name: Paul L. Foster
 
  Title: President and Chief Executive Officer
 
   
 
  CONSULTANT:
 
   
 
  /s/ Fred L. Holliger

4